Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: The language “The method of any of claim 8” is confusing in that “any” is utilized when there is a selection from more than one element to be made. Therefore, the Examiner will interpret the words “any of” as being superfluous and suggests that they be deleted.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for delivering oxygen to the cellular transplantation device” in claim 49.  The generic placeholder or nonce term is “system” followed by the function of “delivering oxygen.”  The corresponding structure to this phrase is found at least in paragraph 40 of the specification to refer to biomaterials that generate oxygen; see also paragraphs 53 and 61 as well as MPEP 2181(I)(A).  Therefore, the functional phrase will be interpreted as being limited to or having the same meaning as “biomaterials that generate oxygen.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 30, 35, 36, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 10, 11, 30, 35, and 36, the language “the transportation device” lacks clear antecedent basis.  It appears that “transportation” is a misspelling for “transplantation”, and therefore, the Examiner will interpret “transportation” as meaning “transplantation.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 10-13, 33-36, 39-42, and 44-45 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Harlow et al (US 2010/272771; hereafter referred to as Harlow).  Harlow anticipates the claim language where:
Mapping from claim 6, the method of enhancing anti-tumor immune response to a tumor cell in a subject as claimed is disclosed at least in paragraph 2 of Harlow where treatment of neoplastic disease is disclosed;
The step of implanting a first cellular transplantation device as claimed is disclosed in at least paragraphs 1 to 3 of Harlow as well as the abstract, and paragraphs 127, 128, 152, 156, and 160;
The step of implanting a second cellular transplantation device housing xenogeneic cells as claimed is disclosed at least in paragraph 142 and 152 where one or more cages can be utilized and one or more cells can be implanted in each cage, and
The response to the subject to the cage is not an actual step of the method because it is a natural process that would happen by the living subject in response to the implant being in contact with the living tissue.


    PNG
    media_image1.png
    643
    880
    media_image1.png
    Greyscale

Regarding claim 8, first cellular transplantation device comprising tumor cells is disclosed at least in paragraphs 156-157 where one part of the cage can be the first cellular transplantation device and another part of the cage can be the second cellular transplantation device; see Figures 3B-3C.

Regarding claims 33-36, Harlow discloses that one or more cage can be utilized such that more than one is fully disclosed.
 Regarding claim 39, the system claimed is disclosed by the portions previously cited supra.  Additionally, different types of cells in multiple cages is met at least by the disclosure in paragraph 160 of Harlow.
Regarding claims 40-41, the Applicant is directed to see Figures 3B-3C where one part of the cage can be the first cellular transplantation device and another part of the cage can be the second cellular transplantation device.
Regarding claim 42, the use of barriers between immunogens is disclosed in paragraph 184 of Harlow where different immunogens (i.e., antigens) are separated by barriers; see paragraph 33 as well.
Regarding claim 44, the stacking as claimed is considered to be met by the structures shown at least by Figures 3B-3C.
Regarding claim 45, the controlled release particles of a bioagent is met by the controlled release of adjuvants from small particles as disclosed in paragraph 184.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 30, 49, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Lakey et al (US 2018/0369289; hereafter referred to as Lakey).  Harlow meets the claim language, as explained in the Section 102 rejection supra, but does not disclose the use oxygen or oxygen biomaterials as claimed.  Lakey, from the same art of endeavor, teaches that it was known to utilize particulate oxygen generating biomaterials within cell transplantation devices; see the abstract and paragraph 20.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize oxygen generating biomaterial in the Harlow device in order to improve cellular function and viability; see paragraphs 5, 54, and 73 of Lakey.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weber et al, Link et al, and Cubillious-Ruiz et al are cited because they are considered quite relevant to the claimed invention and are to be considered when amending the claims.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774